Case 5:19-cv-01303-PD Document 35 Filed 11/19/20 Page 1 of 2 Page ID #:890



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   FRANCISCA ROMERO DE LOPEZ, )               Case No.: 5:19-cv-01303-PD
                                      )
11             Plaintiff,             )         ORDER AWARDING EQUAL
                                      )         ACCESS TO JUSTICE ACT
12       vs.                          )         ATTORNEY FEES AND EXPENSES
                                      )         PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                     )         AND COSTS PURSUANT TO 28
     Commissioner of Social Security, )         U.S.C. § 1920
14                                    )
               Defendant              )
15                                    )
                                      )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $3,200.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE:     November 19, 2020
23                             ___________________________________
                               THE HONORABLE PATRICIA DONAHUE
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                             -1-
Case 5:19-cv-01303-PD Document 35 Filed 11/19/20 Page 2 of 2 Page ID #:891



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Lawrence D. Rohlfing
     _________________________
 4   Lawrence D. Rohlfing
     Attorney for plaintiff Francisca Romero De Lopez
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
